740 N.W.2d 297 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ravis Anthony ANDREWS, Defendant-Appellant.
Docket No. 131908. COA No. 259834.
Supreme Court of Michigan.
October 31, 2007.
*298 By order of January 29, 2007, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Johnston (Docket No. 130526). On order of the Court, the case having been decided on June 15, 2007, 478 Mich. 903, 732 N.W.2d 531 (2007), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.